t c memo united_states tax_court gerald p and abbe l keane petitioners v commissioner of internal revenue respondent docket no filed date fred alan jones for petitioners laurel m robinson for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes in the following amounts year deficiency dollar_figure big_number after concessions by both parties the remaining issue for decision is whether interest payments made on a promissory note executed pursuant to a settlement agreement with the u s department of health and human services qualify as deductible expenses at the time their petition was filed petitioners resided in hillsborough california some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference findings_of_fact petitioner gerald p keane is a physician and petitioner abbe l goll-keane is a registered nurse hereinafter references to petitioner refer to petitioner gerald p keane 2petitioners concede schedule c interest deductions for and to academic financial services of dollar_figure dollar_figure and dollar_figure respectively and to the university of rhode island of dollar_figure dollar_figure and dollar_figure respectively respondent concedes schedule c interest_paid by petitioners to first interstate bank in of dollar_figure petitioner graduated from brown university medical school brown in date while he was a student from through he received yearly tuition scholarships totaling dollar_figure from the department of health education and welfare now called the department of health and human services dhhs as part of the national health service corps nhsc scholarship program as a condition of receiving this award petitioner was obligated upon graduation to serve as a public health service commissioned_officer or a civilian member of the national health service corps in a designated area for a number of years equivalent to the term of the award after graduating from brown in date petitioner began his internship and residency at stanford university medical center stanford in the physical medicine and rehabilitation program petitioner's service requirement with nhsc was scheduled to begin upon his graduation from brown but petitioner expected to receive a deferment of his obligation until he completed the graduate training program at stanford dhhs agreed to the deferment of his service obligation the first year it was requested which was until date but when petitioner reapplied for the remaining years dhhs refused to grant subsequent deferments based on policy changes in the program on date when petitioner was denied deferment for his second year of the stanford graduate training program he made the decision not to leave stanford to fulfill his service obligation because he believed to do so would affect his standing in the program dhhs thereafter regarded him as in default and liable to the united_states for repayment of the scholarship money plus damages pursuant to a treble_damages clause in the contract health professional educational_assistance act of publaw_94_484 90_stat_2243 u s c sec 254o b supp iv petitioner believing he was not in default filed a civil suit in the united_states district_court for the district of columbia against the secretary of dhhs in keane v bowen civil_action no 86-02574-ss in date petitioner reached a settlement with dhhs and the case was dismissed under the terms of the agreement a promissory note was executed whereby petitioner agreed to pay dollar_figure to dhhs representing the dollar_figure in original principal and dollar_figure in previously accrued interest additional interest on the unpaid balance was also due at the rate of dollar_figure percent per annum in taxable years and petitioners claimed schedule c business deductions for the interest_paid on the promissory note in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent disallowed these deductions on the grounds that they were neither business_expenses under sec_162 nor deductible_interest expenses under sec_163 opinion respondent contends that the interest payments on the promissory note are nondeductible personal expenses the interest accrued on funds that were characterized in the promissory note as petitioner's medical school tuition and expenses therefore respondent argues that these payments are of a personal nature and do not qualify as either sec_162 business_expenses or sec_163 interest_expenses petitioner's position is that the interest payments are deductible business_expense because settlement of his claim with dhhs allowed petitioner to avoid his medical service obligation thereby enabling him to devote more time to his medical practice 3the settlement agreement and mutual release signed on behalf of the secretary and the petitioner states dr keane shall pay to the secretary the principal sum of one hundred twenty-five thousand dollars dollar_figure representing forty-five thousand eight hundred and five dollars dollar_figure in original principal ie the monies expended on dr keane's behalf for his medical school tuition and expenses plus previously accrued interest totaling seventy-nine thousand one hundred ninety-five dollars dollar_figure claimed by the secretary under u s c section 254o b plus additional interest on the unpaid balance compounded at the rate of seven and twenty-two one-hundreths sic percent per annum in a single lump-sum payment plus quarterly installments as set forth in the promissory note which is appended to this agreement as attachment emphasis added pursuit of his medical practice is a profit generating business activity which generates taxable_income and this petitioner argues should entitle him to deductions under sec_162 or sec_163 the interest incurred is not related to the repayment of medical school tuition and expenses petitioner argues rather the agreement is an entirely new contract and should be examined independently from the original scholarship agreement with dhhs even if the payments under the agreement do not constitute repayment of student loans respondent argues they are repayments of a qualified_scholarship under sec_117 meaning that interest payments incurred during repayment are not deductible because they are directly related to the production of tax-exempt_income and are subject_to the nondeductibility limitations of sec_265 the issue for decision is whether petitioner may deduct the interest portion of the payments he made pursuant to the settlement agreement with dhhs in deductions are strictly a matter of legislative grace and petitioner must prove his entitlement to any deductions claimed rule a 503_us_79 292_us_435 if petitioner can prove the interest payments were an expense incurred in carrying on his trade_or_business he may be entitled to business_expense deductions under sec_162 alternatively if petitioner can prove that his interest payments are not of a personal nature he may qualify for interest deductions under sec_163 sec_162 - trade_or_business expense a deduction shall be allowed for all ordinary and necessary expenses paid during the taxable_year in carrying on a taxpayer's trade_or_business sec_162 sec_1_162-1 income_tax regs an expense is ordinary if it arises out of the normal operations of the business 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer's business 290_us_111 interest payments on a settlement may be deducted if the payments have a business origin and are proximately related to the taxpayer's trade_or_business 372_us_39 deputy v du pont supra pincite harden v commissioner tcmemo_1991_454 business origin is described as the character of the claim with respect to which an expense was incurred united_states v gilmore supra pincite it is not the consequence of the litigation on the taxpayer's trade_or_business it is the origin of the underlying claim which is determinative united_states v gilmore supra the question to be answered is out of what kind of transaction did petitioner's interest_expenses arise 59_tc_708 in this case petitioner's interest_expenses arose out of the settlement of his lawsuit with dhhs the settlement agreement was entered into to determine the respective rights of the parties as a result of petitioner's declaratory_judgment lawsuit petitioner correctly points out that the settlement agreement is a completely new contract between petitioner and dhhs but the fact that a new contract has been entered does not affect the nature of the claim we must look behind this new agreement to the underlying claim which brought about the settlement the lawsuit itself was the reason for the settlement and subsequent interest payments so we must examine the underlying nature of the lawsuit to determine whether it has a business origin the underlying claim of the lawsuit between petitioner and dhhs relates to the nhsc scholarship contract therefore the interest payments were made pursuant to the settlement of this contract dispute the nhsc contract provided that petitioner would receive scholarship tuition from dhhs in exchange for his promise to serve as an employee of dhhs for a term of years following graduation generally education expenditures are 4petitioner argues that his primary motive in settling the lawsuit with dhhs was to eliminate the chance that he would have to interrupt his medical practice to perform services for dhhs the record however indicates that this was not a realistic possibility dhhs sought from petitioner money damages not specific performance deductible only if they are incurred to maintain or improve the taxpayer's employment or to meet the express requirements of the job sec_1_162-5 income_tax regs educational expenses_incurred to allow the taxpayer to meet the minimum educational requirements for his job qualification are considered personal expenses and are not deductible 60_tc_814 law school expenses not deductible when legal education prepared taxpayer for new career sec_1_162-5 income_tax regs in this case petitioner is repaying money he received as a tuition scholarship while studying for his medical degree at brown a medical degree is a necessary step to practice medicine as a doctor repayment of these funds under the nhsc contract is therefore a personal_expense because the funds were originally expended to enable him to enter into a new profession petitioner's interest payments are personal expenditures and not incurred in carrying_on_a_trade_or_business deductions for them are disallowed under sec_162 sec_163 - interest_deduction petitioner alternatively argues that his interest payments are deductible under sec_163 generally sec_163 provides that interest on indebtedness is deductible by the taxpayer in the year it is paid sec_163 however substantial limitations are placed on this general_rule which may limit or prohibit the taxpayer from deducting indebtedness interest at all sec_163 provides that for an individual taxpayer personal_interest is nondeductible personal_interest is defined in sec_163 as the residual of what remains after considering five enumerated exceptions these exceptions are a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d c any interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer d any qualified_residence_interest within the meaning of paragraph and e any interest payable under sec_6601 on any unpaid portion of the tax imposed by sec_2001 for the period during which an extension of time for payment of such tax is in effect under sec_6163 or sec_6166 or under sec_6166a as in effect before its repeal by the economic_recovery_tax_act_of_1981 sec_163 the first exception relating to interest_paid on a trade_or_business expense is the only exception that potentially relates to petitioner's case petitioner maintains that the settlement of his claim with dhhs was a decision made out of concern for his private medical practice and thus payments made pursuant to the agreement are in pursuit of his trade_or_business this is essentially the same argument he makes in support of deductibility under sec_162 similar to our sec_162 analysis interest on indebtedness must be allocated in the same manner as its underlying debt sec_1_163-8t temporary income_tax regs fed reg date underlying debt is allocated by tracing specific disbursements of the proceeds to specific expenditures sec_1_163-8t temporary income_tax regs fed reg date if the underlying debt is incurred as a personal_expenditure the interest on that debt may not be deducted under sec_163 sec_1_163-8t ex temporary income_tax regs fed reg date personal expenditures are defined in the temporary income_tax regs sec_1_163-8t sec_52 fed reg date as any expenditure that is not a trade_or_business_expenditure a passive_activity_expenditure or an investment 5the record is devoid of facts or argument which suggests that petitioner's indebtedness interest is allocable to property_held_for_investment sec_163 passive_activity sec_163 a qualified_residence sec_163 or interest on any unpaid portion of tax imposed by sec_2001 sec_163 expenditure we have already concluded that the payments do not constitute trade_or_business expenditures and petitioner has offered nothing to show that his interest payments relate to either passive_activity or investment expenditures we therefore hold petitioner may not deduct his interest payments under sec_163 sec_265 - tax exempt_income respondent argues that sec_265 also prevents petitioner from deducting the interest_expenses here at issue because the court concludes that petitioner's interest payments are not deductible under either sec_162 or sec_163 we decline to examine the implications of sec_265 on petitioner's scholarship repayment for the foregoing reasons we sustain respondent's determination that petitioner is liable for the deficiency relating to the deduction of his interest payments for and to reflect the foregoing decision will be entered under rule
